   Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 1 of 14



                                         IN   THE
                      TINITED STATES DISTRICT COURT
                      E,ASTERN        DISTRICT OF LOUISIANA

                                   **************                20-03083
                                                                 SrcT.Ml{AG.2
                    CARLOS       A.    RODRIGUEZ,     Petitioner

                                           vs.

            JERRY GOODWIN,            Ylarden/Custodian, Respondent



          II{EII{ORANDUN   IN   SUPPORT OF IIABE,AS CORPUS PETITION

                            UNDER      28 U.S.C.      s   2254



COI{ES NOW: CARLOS         A.   RODRI GUEZ ( + L27087 I    , Petitioner    pro s€r        who

in support of his Petitioner for Habeas Corpus represents the
following claims for this Honorable Court's consideration:
                                        CLAIIT{ ONE

        THE TIUE FOR TIIE PROSECUTION OF THE CASE EXPIRED BEFORE
        THE TRIAL STARTED IN VIOI"ATION OF THE 14TH AII{ENDITTENT TO
        THE TINITED STATES CONSTITUTION.
                                        ARGUI{ENT

        The record in the case against Petitioner                   will   reflect         that
from the time Petitioner               was arrested until        the time in whi-ch the
trial started, a period of seven (7) years elapsed. In accordance
with La. C.Cr.P. Art. 578, the state had three (3) years to institute
the prosecution for First Degree Murder.                              TENDERED FOR FILING

                                            -1-                              Nov 1 22020
                                                                         U.S. DISTRICT COURT
                                                                       Eastern District of Louisiana
                                                                              Depr;t'v' Cler.tr
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 2 of 14
                                                  \/
        The State has a heavy burden to justify an apparent untimely
commencement of trial on grounds that the time limits in Art. 578
were either interrupted or suspended. Therefore, it is up to the
State to bring Petitioner to trial on a timely manner, or dispose
of the case. Nowhere in the record can the State just.ify the delay
on the commencement of Petitioner's tri-al.
              L6, 20L6, Petitioner's trial started, more than seven
        On I,lay
( 7 ) years after Indictment against Petitioner for First Degree

Murder was filed (Apri1 22,2009). The three (3) years statute of
limitations expired on April 22, 2012. For the Prosecution of this
case to have remained on time beyond that date, interruption or
suspension of prescription would have had to occur prior to that
date.

     Petitioner was appointed Counsel William R. Alford, Jt.1 to
represent him; on May L2,2009, Counsel entered a plea of not guilty.
On Motion of the Assistant District Attorney, the Court ordered the
matter assigned for Felony Jury Trial on September 8, 2009. On
August 4, 2009, the Court ordered rulings on motions continued
until December 11, 2009 and continued the jury trial until December
11, 2009. On December 11, 2009, the Court continued the trial again.
On May 4,2010, a different counsel (Kevin IvlcNary) was in court
with Petitioner and the case was continued again. On August L2,
Counsel Kevin McNary was in Court with Petitioner and the case was
continued to September 28, 20L0 by the Court. Petitioner was not
present on August L2, or September 28,2010. The Court continued
the case to November 5, 2010.


                                -2-
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 3 of 14



     Without Petitioner    being present in Court and represented
by Kevin McNaryr orr NOvember 5,2010, the Court continued the case
to January L2, 20LL; on January L2, 201L, the Court continued the
case to September L6, 20LL; on September L6, 20LI, the Court
continued the case to February L, 20L2.

      Once again, without the presence of Petitioner,        as he was
represented by Kevin McNary, the Court continued ruling on the
Motion until   July 13, 2012, and the trial      was reset to September
l'l , 20L2. On July 13, 2072, Petitioner      not present in Court   and
without Counsel representing him, when Public Defender John Linder
informed the Court that his office was seeking to appoint a          new

counsel; the Court continued the case until August 20, 20L2.

     On August 20, 20L2, without the presence of Petitioner,            Bruce
Unangst, David Price and Bruce Dodd enrolled as counsels for Peti-
tioner;   but because the Court was tied with a trial       from Washington
Parish, it continued the case until     August 30, 20L2.
      It is respectfully   noted that on August 20, 20L2 when the
above mentioned counsels were appointed, that the three (3) year
prescription   period had elapsed by three (3) months.

     Nowhere in the record there is a copy of any Motion for Conti-
nuance being fi1ed. The statute clearly        requires written continuan-
ce motions to interrupt    the prescription     period.
      Even assuming that the State will       point to certain difficulty
involving the proper appointment of Counsel to this case as the
reason for delay to proceed with a trial.


                                -3-
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 4 of 14



     Petitioner would like to direct this Court to the matter of
State of Louisiana v. Joseph (Citation omitted), where the Louisiana
Supreme Court clearly stated:

         "The State has a heavy burden of justifying        an
            apparently untimely commencement of trial      on
            grounds that the time limits in 578 were either,
            interrupted or suspended. Administrative problems
            within the court system generally do not constj-tute
            causes of interruption beyond control of the State
            because the Court system cannot excuse itself from
            affording an accused a trial within the delays
            required by 1aw...
            As between the defendant and the State, the ultimate
            burden rests with the State to bring defendant to
            trial.   .."

     Once this Court reviews the record in this case, it should
be obvious that the District Attorney is not at faul-t, that the
defense is not al fault; it is the judicial system'sfault.There-
fore, the Judicial system has violated Petitioner's Constitutional
Right to a speedy tria1.




                                -4-
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 5 of 14



                                  CLAIU    TWO


     THE PROSECUTOR IUPROPERLY VOUCHED FOR THE TRUTHFULNESS
     AND CREDIBILITY OF STATE WITNESS DURING CLOSING ARGUUENTS.

                                  ARGUMENT

     During closing arguments the Prosecution vouched for the
truthfulness and credibility         of    a   State witness.
     Please refer to T.R. pg. 202I, where the Prosecutor discussed
Gina Scramuzza's testimony as follows:
          I
                  that's true, she told the truth and we can
              prove it that she told the truth."
              Pcr. 2023:
          "... that corroborated that she told the truth.
           It's true she's telling the truth."
     Louisiana's jurisprudence prohibits              a prosecutor from vouching
for the credibility         of his/her witness.

     "Criminal defendants who are convicted as a consequence of
prosecutorial misconduct will be afforded post conviction relief
where appropriate. " Knapper v. Connick, 681 So.2d 944 (f,a. 1996           ).
In instances of alleged prosecutorial miscanduct, the touchstone
of due process analysis is the fairness of the trial, not the
culpability of the prosecutor. "The aim is not punishment of
society for the misconduct of the prosecutor but the avoidance of
an unfair triaI." State v. Jones, 79L So.2d 622 (2001).

     The standard is whether the prosecutorial misconduct "so
infected the trial         with unfairness as to make the resulting      convict-
ion a denial of due process." Donnelly v. DeChristoforo, 4L6 U.S.
637, 643i 94 S.Ct. 1868; 40 L.Ed.2d 43L (L974).


                                     -5-
   Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 6 of 14



       In Berger v. United States, 295 U.S. 78 (1935), the United
States Supreme Court asserted that the government interest          in    a

criminal prosecution "is not that it. shall winn a case, but that
justice shall be doner" and that it is therefore a prosecutor's
duty "to refrain from improper methods calculated to produce a
wrongful conviction even as it is to use every legitimate means to
bring about a just one." This duty of the prosecutor's described
in Berger furnishes the basis for the court's assert that          when

the government crosses the line between proper and improper methods,
what has taken place is "prosecutorial       misconduct." That label can
be attached to a broad array of acts as the prosecutor has autho-
rity to perform because the mandate to ensure "justice"          shadows
every endeavor of the prosecutor.

       It is clear in Petitioner's     case that during closing arguments
the State improperly and illegally       sought to introduce highly pre-
judicial,   inflammatory, and utterly     untrustworthy evidence in       an

attempt to vouch for the truthfulness       and credibility   of a State
witness. Consequently, the State secured a conviction by engaging
in egregious misconduct such that the verdict cannot be attributa-
b1e to other evidence.

       Therefore, Petitioner's   conviction and sentence should      be

vacated and Habeas Corpus ReIief granted.




                                 -6-
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 7 of 14



                             CI,AII{   THREE

      PETITIONER RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL
      IN VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS
      TO THE UNITED STATES CONSTITUTION.

                               ARGUUENT


      A claim of ineffective     assistance of counsel- is assessed under
the two-prong test enacted by the Louisiana Supreme Court in the
matter of Strickland v. Washington, 466 U.S. 668,104 S.Ct.2052,
80 L.Ed.2d 674 (1984).

      The defendant must first     show that counsel's performance was
deficient.    This requires a showing that counsel "made errors           so

serious that counsel was not functioning as the "counsel guaranteed
the defendant by the Sixth Amendment of the U.S. Constitution."
Strickland,     supra. Second, the defendant must show that the defi-
cient performance prejudiced his defense. This can be accomplished
upon a "showing that counsel's errors were so serious as to deprive
the defendant of a fair trial, a trial whose result is reliable."
Strickland rd.
      The demands of Strickland are not insurmountable and trial
counsel in the instant case feII well short of the minimum compe-
tency and effectiveness contemplated by the Sixth            Amendment.

      Ineffective    assistance of counsel requires a cumulative analy-
sis of the issues. It is not proper to merely divide up each issue
and evaluate it. in isolation;     rather, the Court must review the
totality     of the circumstances and the cumulative effect of trial
counsel's ineffective     and deficient        conduct. Strickland,   466 U.S.
G 690.

                                  -7-
     Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 8 of 14


         The following instances are presented to the Court in support
of Petitioner's       claim is his counsels being ineffective:

A)   !   Colrnsels failed to investigate and prepare a defense:

         Petitioner   was represented by Court Appointed counsels. In
the presenL case, Petitioner       alleges that said counsels failed to
investigate and prepare a defense in Petitioner's           behalf. A fair
review of the record will       show that they failed    to call witnesses,
all they did was to cross-examine the State's witnesses, and               when

the State rested its case, the defense rested.

         Had these counsels investigated Petitioner's       case, they should
have found, that at the time they were appointed, the time limita-
tion to bring the case to trial          had expired; therefore,   a Motion
to Quash should have been filed          based on this Constitutional      viola-
tion and asked the Court to dismiss the case.

         From the time of the indictment until      the start of trial,       the
case against Petitioner       was on Court docket 37 times. Also, Peti-
tioner inform the Court, that Counsel Witliam R. A1ford was another
Counsel appointed to represent, with Bruce E. Unangst, David price
and Bruce Dodd. Their failure        to investigate Petitioner's      case,
deprived Petitioner       of his opportunity to file    a Motion to     Quash
and have the case dismissed because of the constitutional             violation
of the time expiring for the case to go to trial.
         Petitioner   even provided his counsels with the name and address
of his wife to be called as a witness, they flatly           refused to contact
her.

                                   -B-
   Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 9 of 14


B):    Counsels failed to resuest funds from the Court to hire
investigators and expert witnesses for the defense:
       Petitioner's     case, because of counsels' ineffectiveness,         was

left   at the hands of the prosecution. Failure to request funds from
the Court to help and Petitioner's          case, was proven to affect the
defense of the casei names of witnesses were provided to the
counsels, but because their lack of interest          in defending Petitioner's
case, they failed to request funds from the Court to hire inves-
tigators      and track those witnesses.

C):    Counsels failed to obiect to the Prosecution's closing
arguments:

       This issue was raised on Petitioner's        Clai-m Two where the
Prosecution vouched for a witness trutfulness          and credibility,
Gina Scramuzza (ttre victim's      wife).

       Counsels should have, immediately, objected to the Prosecution's
statements related to this witness; instead, they allowed for the
Prosecution to continue with        closing arguments without any object-
ion at all.

       Petitioner     relied on his Court Appointed Counsels to have         a

fair triali      instead, he was was victimized by their ineffectiveness
by allowing the Prosecution to use any tactic          in order to have      a

conviction,      regardless of the Constitutional     protections afforded
and guaranteed to Petitioner       by the U.S. Constitution.
       Therefore, Petitioner     prays this Court considers this claim,
and that his conviction and sentence be vacated a new trial               granted.


                                   -9-
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 10 of 14


                              CI,AIM    FOUR


      PETITIONER TTAS DENIED HIS RIGHT TO TESTIFY IN HIS OWN
      BEHALF IN VIOI"ATION OF THE SIXTII AIIIENDIT{ENT TO THE U.S.
      CONSTITUTION AS WELL AS THE FOURTEENTH AIIIENDMENT.

                               ARGUMENT


      First,    and with all due respect to this Court, Petitioner
would like to inform the Court that in order to support this
claim in the State's Court of Appeals, he presented the Court
with a Supplemental Brief with attached exhibits.               The Court denied
Petitioner's     Motion to Supplement Writ Application (luo. 20L9 KW 1619).

      This Supplement contained an affidavit              from the lead Detective
and where the Court was informed of Petitioner's               intention to
testify   in his own behalf during trial,          but because one his Court
Appointed Counsels, he was not allowed to testify               in his defense.

      AIso, included is a copy of           ATTORNEY SIGN    IN VISIT LOG, where
the name of Bruce Unangst visited            Petitioner    on 5/L8/16, from 8225
to 9:04, wit.h the sole intention           to try to convince Petitioner         not
to testify     in his own behalf. This visit        took place at the jail        where
Petitioner     was housed during trial.

      What is more troubling,     is the fact that Mr. Unangst made the
decision to convince Petitioner         not to testify,       without consulting
with the other Counsels members of Petitioner's               legal team.
      As a matter of fact, the other Court Appointed Counsels were
surprised to find out that Petitioner            was not going to testify
during his t.riaI,    where during pre-trial        conversations, it       was

agreed that Petitioner      was going to testify          during his trial.

                                  -10   -
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 11 of 14



     During the proceedings at the State's District           Court, Petitioner
had repeatedly expressed to his Court Appointed Counsels his desire
to testify in his own behalf, to the point that petitioner was tol-d
that the decision for him to testify        in his own behalf, was going
to be made by themi instead, in an act of unprofessionalism, Mr.
Unangst, without consulting with the other Court Appointed Counsels,
made the final    decision for Petitioner    not to testify     at tria1,     the
night before the trial      was over.

     The reasons for Petitioner to testify      in his own, was his
belief that if    he    presented his testimony to the jurors, a not
guilty verdict    was   more than possible.

     Following are the reasons Petitioner        wanted to testify       in
his own behalf:
                                  (a)
     The statements made by the victim's wife, Gira Scramuzza,
     were a lie from the beginning. First she stated during
     interrogations that Petitioner had nothing to do with her
     husband's death. Once one of the the detectives told her
     that Petitioner was married, hiswife expecting a child,
     she changed her story after becoming highly upset.
                                  (b)
     The plan to falsely accuse Petitioner was devised by Gina
     Scramuzza, Louis Rodriguez (not related to petitioner),
     and Erlyn l,Ionto11a, as they were allowed to change their
     testimony more than once. Between Louis Rodriguez and Erlyn
     Montolla they were trying to put their "Iies" together,
     until Louis Rodriguez real-ized that Erlyn Montolla was
     mani-pulating him. Louis Rodriguez even testified during
     triaI, under oath, when asked if Carlos Rodriguez (peti-
     tioner) killed Mario Scramuzza; Louis Rodriguez responded:
     "NO HE DID NOT.''




                                 -11-
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 12 of 14


                                 (c)
     AIso, from the beginning of these proceediogS, Petitioner
     had no idea who Erlyn I{ontolla was; Petitioner only knew
     him to be a friend of Louis Rodriguez, who introduced him
     to Gina Scramuzza. Ivlontolla convinced Louis Rodriguez to
     fabricate the statements agains Petitioner; was allowed
     to enter a plea to a charge of Manslaughter and sentenced
     to 38 years, which also included a charge of Armed Robbery,
     witfr one of the conditions, that he could not get, any other
     felony charges in St. Tammany Parish. He failed to comply
     with the conditions, committed not one, (21 aggravated crimes,
     Aggravated Assault and Aggravated Battery with a deadly
     weapon.
     He lied,  not just under oath, but also to the arresting
     officer by giving false names. He did what he was required
     to do by the Prosecutors, Iie about Petitioner so they can
     have a conviction. As a matter of fact, the weapon used to
     commit this crime was found in possession of Erlyn Monto1la
     and Louis Rodriguez.
     Once Erlyn Montolla took the stand, he changed the storlr
     this time he admitted to being the culprit of the victim's
     death, admitted that he was the aggressor, and that he
     forced Mr. Scramuzza to the fIoor. (sun TRIAL TRANSCRIPTS)
                                 (d)
     Petitioner asked several times for security footage; this
     was denied by Counsel, when the detectives relied on the
     security footage for their investigation. Petitioner         was
     asked to do a polygraph test, he agreed to it,. When Peti-
     tioner received the Police Report there was no mentioning
     of the polygraph test. The detectives were asked for footage
     of the interrogationr they stated that it was a malfunction
     of the footage. Anytime Petitioner requested footage related
     to his case, there was always a excuse to deny the request;
     again, the Counsels just allowed this to continue without
     any effort to protect Petitioner. One of his counsels even
     stated to Petitioner, concerning the footage requested that:
     "At the end of the da what ou sa matters but I make the
        a   ec S n.

     Had Petitioner   being allowed to testify     in his own behalf,
there was a huge probability     that the "Iies"   of the Prosecution's
witnesses, could have been disregarded by the jury, and Petitioner
could have been found not guiltyr      ds the proper verdict for a crime
Petitioner   did not commit.


                                -L2-
  Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 13 of 14



         Once again, aII the Court Appointed Counsels representing
Petitioner     were in agreement that Petitioner            was going to testify
in his own behalf. They were very disturbed when they found out
that Mr. Unangst went against their will               to convince Petitioner
not to testify.

         Petitioner    even contacted I"Ir. Unangst about his decision for
not allowing Petitioner        to testify       in his own behalf, and he did
contacted Petitioner's        fiance, and told her that he could write             an
affidavit,     but if he write it,        there is the possibility     of being
disbarred.

         The presiding detective over Petitioner's            case was contacted
and she has provided the affidavit              attached to the Supplement that
was denied by the State's Court of Appeal; also, she has provided
a copy of the visiting        log page, with Mr. Unangst's name, date           and
time, when he visited        Petitioner       at the jail   where he was housed.,
the day before the trial        was over.

         Because Mr. Unangst ineffectiveness           in protecting Petitioner's
Constitutional        Rights, Petitioner       was convicted for a crime he
didn't     commit nor had any part in it..

         Therefore, considering the facts and information contained
herein, Petiti-oner's conviction and sentence should be vacated                 and
a new trial     granted.




                                    -13   -
 Case 2:20-cv-03083-BWA-DPC Document 1-1 Filed 11/12/20 Page 14 of 14



                                CONCLUSION

    PETITIONER PRAYS THIS HONORABLE COURT CONSIDERS ALL
    THE FACTS AND INFORI'IATION CONTAINED HEREIN, AND AFTER
    FURTHER REVIEYT OF DOCU}TENTS AND OTHER FILINGS IN FRONT
    OF THE COURT, TH-AT HIS TIABEAS CORPUS PETITION BE GRANTED,
    HIS CONVICTION AIID SENTENCE VACATED AND A NEW TRIAL
    GRANTED WITH AIL TEE PROTECTIONS GUARAI{TEED BY THE IINITED
    CONSTITUTION.

                         {-r,
HOMER,   LOUISIA, THIS          DAY oF    [,',r."':     lA;   iL         2020 -



                                               Res                      ly Submitted,
                                                  '/-

                                                                                     {tl     '
                                               CARLOS              A.              z, *L27087
                                               DAVID                               IONAL   CENTER
                                               670 BELL EILL RD.                   H5A
                                               HOII{ER, LOUISIANA                  71040-21s0

                                               Petitioner pro                 se




                                   -14-
